Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 1 of 53

Exhibit A
 

oy fess

ee

er +

 

Case B:18-cv-07000-VC Document 1-1 Filed 11/19/18

- case  tinamenn

' . 21024774
' j '
ft
1, William, Turle » Esa. eye aafEED
j avi ara, 25d. '
| ee Sepa CRED OUNTY

TY ObeTTSs .
THE TURLEY & MARA LAW FIRM, APLC
7428 Trade Street _
San Diego, California 92121

Telephone: (619) 234-2833
Facsimile: (619) 234-4048

Attomeys for RASHIDA FAIRLEY,-on behalf of herself,

 

. ue NO

 

 

 

 

 

' 3 |tallothers similarly situated, and on behalf of the general public.
6 : ‘ SUPERIOR COURT OF THE STATE OF CALIFORNIA
callie IN AND FOR THE COUNTY OF ALAMEEDA
Do We 189293596
| 81) RASHIDA FAIRLEY on behalf ofherself, | Case No.
g || all others similarly situated, and on behalf
of the general public, PLAINTIFF'S CLASS ACTION
| COMPLAINT FOR DAMAGES,
Plaintiffs, INJUNCTIVE RELIEF, DECLARATORY
oS RELIEF, AND RESTITUTION
. | 124/ . sont Ti
7 3 BLUE APRON, LLC; BLUE APRON, 1) Wazex to Pay All Straight Time
INC. and DOES 1-100, . 2) Failure to Pay Ail Overtime Wages;
' ' 14] pefendant 3) Failure to Provide Meal Periods (Lab.
ees Code §§-226.7, 512, IWC Wage Order
15 |} f No. 9-2001(11); Cal. Code Regs., tit. 8
tel): § 11090); |
hi 4) Failure to Authorize and Permit Rest
‘ages Periods (Lab, Code § 226.7; IWC
pie Wage Order No.-9-2001(12); Cal,
18 || Code Regs. Title:8-§ 11090);
Le, 5) Knowing and Intentional Failure to
19 Comply with Itemized Employee
90 ||" Wage Statement Provisions (Lab.
i, Code §§ 226, 1174, 1175);
94 ths 6) Failure to Pay All Wages Due at the
Time of Termination of Employment
22 |) °! (Lab, Code §§201-203); and
_ 7) Violation of Unfair Competition Law
23 |) 0: (Bus. & Prof. Code § 17200,-et seq.):
Va
24 a DEMAND FOR JURY TRIAL
| 25
| 26 bey
27}.
28 '
CLASS ACTION COMPLAINT |

) : | BY FAX
 

 

> 10 3] At all times mentioned herein, BLUE APRON and/or subsidiaries or affiliated companieg

: 12 and former non-exempt employees.

21 ]/, Defendant BLUE APRON and/or DOES have Had a continuous and widespread policy off
22 ||' not paying Plaintiff and those similarly situated for all hours'they worked, including before
23|| . clocking in for their work shift, after clocking out for their work shift, and.during unpaid
‘24 meal periods, Further, Defendant BLUE APRON and/or DOES have had a continuous and

. 251, widespread policy to shave the time Plaintiff and those similarly situated worked (referred
26 to as “time shaving”).

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18” Page 3 of 53
| '

- ; '

] Paintift RASHIDA FAIRLEY, on behalf of herself, all others similarly situated, and on behalf off
2 he general public, complains of Defendants BLUE APRON, LLC, BLUE APRON, INC!
3 (cbllectively “BLUE APRON”) and/or DOES and for causes of action and alleges:

i, This is a class action pursuant to California Code of Civil Procedure section 382 on behalls
of Plaintiff, RASHIDA FAIRLEY, and all non-exempt, hourly workers, who are presently
or formerly employed by BLUE APRON and/or DOES and/or their subsidiaries oy
affiliated companies and/or predecessors within the State of California.

2 At all times mentioned herein, BLUE APRON and/or DOES have conducted business in

Oo 80 ~s Ch fA Of

.1, Alameda County and elsewhere within California.

ll and/or DOES, within the State of California, have, among other things, eriployed curren

13 |}4. Atall times mentioned herein, the common policies and practices of BLUE APRON and/or

14 | DOES were a direct cause of Defendant*s and/or DOES’ failure to comply with
15 |] 4 California's wage and hours laws, Wage Orders, and/or the California Labor Code, as sed
161}  —_—_ forth more fully within.

17||5. __ For at least four (4) years prior to the filing of this action and through to the present,
18 || Defendant BLUE APRON and/or DOES have had a consistent policy and/or practice of
19 |] * not paying Plaintiff and its Non-Exempt Employees for.all of the hours they worked.

20 6. For at least four (4) years prior to the filing of this action and through to the present,

27 7. For at least four (4) years prio to the filing of this action and through to the present,

 

 

 

28 Defendant BLUE APRON and/or DOES have had a continuous and widespread policy of

CLASS ACTION COMPLAINT 2

 
 

 

Case 3:18-cv-07000-VC Document 1-1” Filéd IT/19/18 Page 4 of 53

~] nN aA > Saad NO

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27
28

 

 

10.

11.

“clocking-out” Plaintiff and those similarly situated for thirty (30) minute meal periods|
even though Plaintiff and those similarly situated were. suffered and/or permitted to work
during these deduction periods, thereby deducting thirty (30) minutes of paid time,
including straight time and overtime.
For at least. four (4) years prior to the filing of this action and through to the present,
Defendant BLUE APRON and/or DOES have had a consistent policy and/or practice of
failing to provide all straight time and overtime wages owed to Non-Exempt Employees,
as mandated under the California Labor Code and the implementing rules and regulations
of the Industrial Welfare Commiission’s (“IWC”) California Wage Orders.
For at least four (4) years prior to the filing of this action and through to the present,
Defendant BLUE APRON and/or DOES have had a consistent policy of requiring Non4
Exempt Employees within the State of California, including Plaintiff, to work through meal
periods and work at least five (5) hours without a meal period and failing to. pay such
employees one (1) hour of pay at the employees’ regular rate of compensation for each
workday that the meal period is not provided, or other compensation, as required by
California’s state wage and hour laws, and automatically deducting a half hours pay ftom
their wages.

For at least four (4) years prior to filing of this action: and through the present, Defendant

 

BLUE APRON and/or DOES did not have a policy of allowing its hourly employees
working shifts of ten (10) or more hours in a day to take a second meal period of not “
than thirty (30) minutes a8 required by the applicable Wage Order of the IWC.
For-at least four (4) years prior to the filing of this action and through to the present;
Defendant BLUE APRON and/or DOES have had a consistent policy of requiring Non-
Exempt Employees within thé State of California, including Plaintiff, to work over ten (10)
hours without providing an additional, uninterrupted meal period of thirty (30) minutes and
failing to pay such employees one (1) hour of pay at the employees’ regular rate’ of

compensation for each workday that the meal period is not provided, or other

 

compensation, as required by California’s state wage and hour laws.

CLASS ACTION COMPLAINT 3
 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 5 of 53

P Ww NH

wo oO ~~ a 4A

10
I
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

 

12.

13.

16.

7.

~work for over-four hours, or a major fraction thereof, without a 10 minute rest period, and

‘compensation for each workday that.thée rest period is not provide, or other compensation,

‘and itemized employee.wage statements.

For at least four (4) years prior to the filing of this action and through to the present,
Defendant BLUE APRON and/or DOES have had a consistent: policy and/or practice of

requiring its Non-Exempt Employees within the State of California, including Plaintiff, to
failing to pay such employees one (1) hour of pay at the employees” regular rate of

as required by California’s state wage and hour laws.

For at least four (4) years prior to the filing of this action and through to the present,
Defendant BLUE APROW atid/or. DOES and/or their officers and/or managing agents hava
had a consistent policy and/or-practice of willfully failing to provide to Plaintiff and itd
Non-Exempt Employees, accurate itemized employee wage statements.

For at least four (4) years prior to the filing of. this action and through to the present,
Defendant,BLUE APRON and/or DOES and/or their officers and/or managing agents have
had a consistent policy and/or practice of willfully failing to timely pay wages owed to
Plaintiff and those Non-Exempt Employees who left Defendant BLUE APRON and/oy
DOES employ or who were.terminated,
For at least four (4) years prior to the filing of this action and through to the present, BLUE
APRON. and/or DOES, by failing to lawfully pay Plaintiff ‘and those similarly situated all
the wages they are owed, engaged in false, unfair, fraudulent and deceptive business
practices within the meaning of the Business and Professions Code section 17200, et seq,
Throughout the statutory period, BLUE APRON’s and/or DOES’ ‘employees, including
Plaintiff and similarly situated Non-Exempt Employeés, were not provided all straight time
and ovértime.wages owed, meal periods and rest periods, or compensation in lieu thereof,
as mandated under the California Labor Codé, atid the implementing rules and regulationg
of the Industrial Welfare Commissions (“fWC”) California Wage Orders.
Throughout, the statutory period, BLUE APRON and/or DOES employees, including

Plaintiff and similarly situated Non-Exempt Employees were not provided with accurate

 

CLASS ACTION COMPLAINT 4

 
 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 6 of 53

oO SN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
23
26

27\\-:

28

 

 

‘18,

19,

20.
2l.

.

23.

24.

‘Throughout the statutory period, BLUE APRON’s and/or DOES” émployees, including

BLUE APRON and/or DOES failed to comply with Labor Code section 226, subdivision
(a), by itemizing in wage statements all hourly compensation:and accurately reporting total
liovirs worked by Plaintiff and the members. of the proposed class: Plaintiff.and. members
of the proposed class are entitled. to penalties not to exceed $4,000 for each employee
pursuant'to Labor Code section 226(b).
BLUE APRON and/or DOES have failed to comply with IWC Wage Order 9-2001(7) by
failing to maintain accurate time records showing hourly compensation, when the
employee begins and: ends each work day and total daily hours worked by itemizing in
wage statements and accurately ‘reporting total hours worked by Plaintiff and members of
the proposed. class.
BLUE. APRON’s and/or DOES’ failure to retain accurate records of total hours worked by;
Plaintiff and the proposed.class was willful and deliberate, was a coritinuous breach of

BLUE APRON ’s and/oi.DOES* duty owed to Plaintiff and the proposed class.

Plaintiff.and similarly situated Non-Exempt Employees, were not timely paid all wages
owed to thein at the time of termination.
Defendant BLUE APRON and/or DOES. are and were-aware.that Plaintiff and members of
the proposed class were not paid all straight.time and overtime wagés owed, nor provided
meal and rest périods. Defendant BLUE APRON’s and/or DOES’ denial of wages and
other compensation due to Plaintiff and members of the proposed class was willful and
deliberate.
Defendant BLUE APRON and/or DOES, each and collectively, controlled the wages,
hours, and working conditions of Plaintiff and the proposed class, creating ajoint-employer
relationship over Plaintiff and the proposed class.
Plaintiff RASHIDA. FAIRLEY, on behalf of herself and al! of BLUE APRON’s and/on
DOES’ Non-Exempt Employees, brings this action pursuant to California Labor Code
sections 218, 218.5, 222, 223, 224, 226, subd. (b),-226.7. 510, 512, 515, 358, 1194, 1197)

 

and California Code of Regulations, Title 8, sections: 11090 and 3395, seeking unpaid

CLASS ACTION COMPLAINT 5

ta

 
 

 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 7 of 53

oO

10
11
12
13
14
15
16
i7
18
19
20
21
22
23
24
25

27
28

26 a:
29.

 

 

25,

26.

27.

28,

wages, overtime, meal and rest period. compensation, penalties, injunctive and othey
equitable relief, and reasonable attorneys’ fees and costs.

Plaintiff RASHIDA FAIRLEY, on behalf of herself and all putative Class members made
up of BLUE APRON’s. and/or DOES’ non-exempt employees, putsuant to Califomig
Business and Professions Code sections 17200-17208, also seeks injunctive relief;
restitution, and disgorgement of.all benefits BLUE APRON and/or DOES enjoyed from

their failure to pay all straight time wages, overtime wages, and meal. and rest period

compensation.
I. VENUE

Venue as to each Defendant, BLUE APRON and/or DOES, is proper in this judicial
district, pursuant to Code of Civil Procedure section 395. Defendant BLUE APRON and/or
DOES conduct business and commit Labor Code violations within Alameda County, and
each Defendant-and/or ‘DOE is within California for service of process purposes. The
unlawful acts alleged herein have a direct effect on Plaintiff and those similarly situated]
within the State of California and within Alameda County. Defendant BLUE APRON
and/or DOES. employ numerous Class members who work in Alameda County, in|
California.

U. PARTIES
Plaintiffs.
At all relevant times, herein, Plaintiff RASHIDA FAIRLEY is and was a resident of
California, At all relevant times, hiereiri, she was employed by Defendant BLUE APRON
and/or DOES within the Jast four (4) years as a non-exempt, hourly warehouse worker in
California.
On information and belief, Plaintiff and all other members of the proposed class
experienced Defendant BLUE .APRON’s and/or DOES’ common company policies of
failing to pay all straight time and overtime wages owed.

On information and belief, Plaintiff and all other members of thé: proposed class

 

experienced Defendant BLUE APRON’s and/or DOES’ conimon company policies of

CLASS ACTION. COMPLAINT 6

 
 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 8 of 53

—

oO oo SY A w &® BD ON

 

 

Wa

30,

31.

32.

34,

35.

experienced Defendant BLUE APRON’s and/or DOES’ common company policies and/or

‘Plaintiff and the proposed class.are covered by, inter alia, California IWC Occupational

illegally deducting wages from employees for meal periods during which they were
‘performing:work.

On infortnation and. belief, Plaintiff and all other members.-of the proposed class

practices of failing to pay all straight time and overtime wages owed, anid failing to provide
compliant meal periods to employees before the-end of their fifth hour of work or a second
meal period before the end of the.tenth hour or work, or compensation in lieu thereof.

On information and belief, Plaintiff and all other menibers' of the proposed class
éxpérienced. Deferidant BLUE APRON’s and/or DOES’ -common. company policies of
failing to provide ten (10) minute paid rest bieaks to employees whom worked four (4)
hours or major‘fractions thereof.
On. informatiori and belief, Plaintiff and all other members of the proposed class
experienced Defendant BLUE .APRON’s and/or DOES’ common company policies of
failing to provide Non-Exempt Employees with.accurate itemized wage statements. On
information and belief, Defendants and/or DOES failure to-provide.to. their Non-Exempt
Employees, including Plaintiff, with accurate itemized‘wage statements was willful.
On. information and belief, Plaintiff and all other members of the proposed clasg
experienced Defendant BLUE APRON’s and/or DOES’ common company policies -of
failing td timely compensate Non-Exempt Employees all wages owed.upon termination]
On information.and belief, Defendant’s and/or DOES’ failure to pay, in a timely manner,
compensation owed to Non-Exempt' Employees, including Plaintiff, upon termination of
their employment with BLUE APRON and/or DOES. was willful.
‘On. information and. belief, Plaintiff and all other members of the proposed class
experienced Defendant BLUE APRON’s and/or DOES? fraudulent and deceptive: business

practices-within the meaning of the-Business and Professions Code section 17200, et seq.

Wage Order'No. 9-2001, and Title8, California Code-of Regulations, §§ 11090 and 3395

 

CLASS ACTION COMPLAINT 7

 

 
 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 9 of 53

oO SO YN A Rh OB! ON ome

BR BS BO ORD ORD OUR ORD ORO a nem

 

 

36.

37.

38.

39.

40.

41.

it

“Blue Apron has expanded tremendously and as a team, [and] work{s] every day to live

‘referred to herein. Plaintiff will seek leave of court to-amend ‘this Complaint to. reflect the

Defendants.

At all rélevant times herein, BLUE. APRON and/or DOES engage in the ownership and
operation of facilities in the State of California.

“Each week [Biue Apron] send[s] hundreds of thousands of customers all the pre-measured
and perfectly proportioned ingredients they need to prepare delicious and healthy meals af

home.” BLUE APRON, https://www.blueapron.cony/, last visited. October 4, 2018.

and breathe fits] mission. [Blue Apron] send[s] over 8 million meals per month to our home
chefs nationwide, and [has] thousands of employees that work across four offices to ensure
each customer gets the highest quality product every week.” Jd.
Blue Apron claims that it holds its values are “we win together, not alone; we operate. with
integrity” and boasts “we are accountable,” Jd.
If Blue Apron truly does operate with integtity and it accountable, the it will pay its
employees all of their hard-earned wages.
On information and belief, BLUE APRON and/or DOES exercised control over the wages,
hours, and/or working conditions of Plaintiff and members of the proposed class
throughout the liability period.

BLUE APRON and/or DOES principal place. of business is inthe State of California.
The true names and capacities, whether individual, corporate, associate, or otherwise, of
Defendants DOES 1-100, inclusive, are presently unknown to Plaintiff, who therefore sues
these Defendarits by such fictitious names under Code of Civil Procedyre section 474:
Plaintiff is informed and believes, arid based thereon alleges, that each of the-Defendants

designated ‘herein as a.DOE is legally responsible in some manner for-the unlawful actg

true names and capacities of the Defendants designated hereinafter as DOES when such)

identities become known.

Plaintiff is irfformed and believes, and based thereon alleges, that each Defendant and/or}

 

DOE acted in all respects pertinent to this action as the agent of the other Defendants and/or

CLASS ACTION COMPLAINT g

 

 
 

 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 10 of 53

—

45.

wo Se SY DB we SF WY bw

 

 

id
oo

DOES, carried out a joint scheme, business plan or policy in all respects pertinent hereto,
and the acts of each Defendants and/or DOES are legally attributable to the othey
Defendants and/or DOES,

CLASS ACTION ALLEGATIONS
Plaintiff brings this action on behalf of herself and all others similarly. situated as a clasg
action pursuant to section 382 of the California Code of Civil Procedure. Plaintiff seeks to}

represent a Class composed of and defined as follows:

All persons who are employed or have been employed by Defendant
in the State of California as hourly, Non-Exempt- workers during the:

period of the relevant statute of limitations.
Plaintiff also seeks to represent subclasses composed of and defined as follows:

All persons who are or have been employed, by BLUE APRON
and/or DOES jin the State of California as hourly, Non-Exempt
workers during the period of the relevant statute of limitations, who

worked one (1) or more shifts in excess of five (5) hours.

All persons who are or have been employed by BLUE APRON
and/or DOES in the State of California as hourly, Non-Exempt
workers during the period of the relevant statute. of limitations, who

worked one.(1).or more shifts in excess of six (6) hours.

All persons who are or have been employed by BLUE APRON
and/or DOES jin the. State of California as hourly, Non-Exempt

workers during the period of the relevant statute of limitations, who

 

worked one (1)-or more shifts in excess of ten (10) hours.

CLASS ACTION'COMPLAINT 9

 
 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 11 of 53

 

]
2 All persons who. are or have been employed by BLUE APRON
3 and/or DOES in the State of California as hourly, Non<Exempt
4 workers during the period of the relevant statute of litnitations, who-
S|]: worked one (1).or more shifts in excess of twelve (12) hours.
6
7 All persons who are or have been employed by BLUE APRON
8 and/or DOES in the State of California. as hourly, Non-Exempt
9 workers duritig the petidd of the relevant statute of limitations, who
10 worked one (1) ormore shifts in excess of two (2) hours. -
Ml
12 y All persons who are ot have been employed by: BLUE APRON
13 and/or DOES in the State of California as hourly, Non-Exempt
14 workers during the period of the relevant statute of limitations, who
15 worked one (1) or more shifts in excess of three (3) hour and one-
16 half hours; but léss than. or equal to six.(6) hours.
l7
18 All persons who até or have been employed by BLUE APRON
19 and/or DOES in the State of California as hourly, Non-Exempt:
20 workers during the period of the relevant statute of limitations, who
2) i worked one (1) or more shifts in excess of'six (6) hours, but less than
22 or equal to ten (10) houts.
23
24 All persons who .ate or have: been employed by BLUE APRON
25 and/er DOES in the, State. of California as hourly; Non-Exempt
26. workers during the period ofthe relevant statute of liniitations, who
27 |I, worked. one(1) or more shifts in excess of ten (1,0) hours.
28

 

CLASS ACTION COMPLAINT 10

 

 
 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 12 of 53°

a1 A WwW B&B W Ww

10
ll
12
13
14
1S
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

46.

47,

A,

48.

‘ascertainable:

All persons who are or have. been employed. by BLUE APRON
and/or DOES in the State of California as hourly, Non-Exempt
workers during the period of the relevant'statute of limitations, who

separated their employment from Defendant.

All persons who are or have been employed by BLUE APRON
and/or DOES in the State of California as hourly, Non-Exempt
wotkers during the period of the relevant statute of limitations, who
worked one (1) or more shifts in which they received a wage

statement for the corresponding pay period. -

All pérsons who ate or have been employed by BLUE APRON
and/or DOES in the: State of California as hourly, Non-Exempt
workers during the-period of the-relevant statute of \imnitatiotis, who

were deducted wages for meal periods.

Plaintiff reserves the right under rule 1855, subdivision (b), California Rules of Court, to
amend or modify the Class description with greater specificity or further division into
subclasses or limitation to particular issues.
This action has been brought.and may properly be maintained as a class action under the
provisions of section 382 of the California Code of Civil Procedure because there is a well-

defined community. of interest in the litigation and the proposed Class is easily

Numerosity.

The poteritial members of the Class as defined are so numerous that joinder of all the

 

members of the Class. is impracticable. While the precise number of Class. members ha
not been determined at this. time, Plaintiff is informed and believes that BLUE APRO

and/or DOES currently employ, and during the liability period emiployed, over one hundred

CLASS ACTION COMPLAINT 1

 

 

 
 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 13 of 53

&e Ww bh

wo ew «F Gotz

10
1]

12

13
14
15
16
17
18
19
20
21
22
23
24
25

26 ||:

27

28

 

 

90.

(100) employees, all in the State of California, in positions as hourly non-exempt
employees. .
Accounting for employee turnover during the relevant periods increases this number
substantially. Upon information and belief, Plaintiff alleges BLUE APRON’s and/or
DOES’ employment records will provide information as to the number and location of all

Class members. Joinder of all members of the proposed Class is not practicable.

Commonality.
There are questions of law and fact common to the Class that predominate over any
questions affecting only individual Class members. These comimon questions of law and
fact include, without limitation:

(1) Whether BLUE APRON and/or DOES violated the Labor
Code and/or applicable IWC Wage Orders’ in failing to pay its non-exempt
workers all earned wages.at the regular tate for all hours:worked,

(2) ‘Whether BLUE APRON’s and/or DOES? uniform policiés
and/or ‘practices whereby non-exempt. workers. were pressured and/or
incentivized to forego taking meal and/or rest periods.

(3) Whether BLUE APRON and/or DOES violated Labor Code
section 226.7, IWC Wage Order No. 9-2001 or other applicable IWC Wage
Orders, and/or California Code of Regulations, Title 8, section 11090, by
failing to authorize, permit, and/or provide rest periods to its hourly, non-
exempt employees for every four (4) hours or major fraction thereof worked
and/or failing to pay said employees one (1) hour of pay at the employee’s
régular rate of compensation for eachi work day that the rest period was not
‘authorized, permitted arid/or provided.

(4) | Whether BLUE APRON and/or DOES willfully ‘failed to

pay,.in a timely manner, wages owed to-memibers of the proposed Class who

 

left BLUE APRON’s and/or DOES’ employ or who were terminated.

CLASS ACTION COMPLAINT 12

 
 

NO oo ~l nN an fa

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 14 of 53

bo

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

31.

52.

53.

54,

35.

56.
57.

(5) Whether BLUE APRON and/or DOES violatéd Labor Code
section 203, which provides for the assessment: of a. penalty: against the
employer, by willfully failing to timely pay all wages owed to employees
who left BLUE APRON’s and/or DOES’ employ or who were terminated.

(6) Whether BLUE APRON and/or DOES had uniform policies
and/or practices of failing to provide employees accurate and itemized wage
statements.

(7) Whether BLUE APRON and/or DOES had uniform policies
and/or practices of failing to timely pay all wages owed to employees who
left BLUE APRON’s and/or DOES’ employ or who were terminated.

The answer to each of these respective questions will generate a common answer capable
of resolving class-wide liability in one stroke,
Said common questions predominate over any individualized issues and/or questions
affecting only individual members.
Typicality.

The claims of the named Plaintiff are typical of the claims of the proposed’class. Plaintiff
and all members. of the proposed class sustained injuries. and damages arising out of and
caused by BLUE APRON’s and/or DOES’ common course of conduct in vidlation. of laws
and regulations that have the force and effect of law and statutes ag alleged.
Plaintiff RASHIDA FAIRLEY was subjected to the same uniform policies and/or practices
complained of herein that affected all such employees. Thus, as RASHIDA FAIRLEY was
subjected to.the same unlawful policies and practices as all hourly non-exempt employees,
his claims are typical of the class she seeks to represent.
Adequacy of Representation.

Plaintiff will fairly-and adequately represent and protect the interests of the members of the
Class.

Plaintiff is ready and.willing fo take the time necessary to help litigate this case.

 

Plaintiff has no conflicts that will disallow her to faitly and adequately represent and

CLASS ACTION COMPLAINT 13
 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 15 of 53

& WwW pp

Oo © ~T1 HR SA

10
1B
12
13
14
15
16
17
18
19
20
2]
22
23
24
20

261"

27

28

 

 

=

58.
59.

60.

us

61.
62.

63.

64,

65.

66.

67.

68,

protect the interests of the'members of the Class.

Counsel who represent Plaintiff are competent and experienced in litigating large
employment class actions.

Specifically, William Turley, Esq., David Mara, Esq,, Jarnie Serb, Esq., Tony Roberts,
Esq., and Alexandra Shipman, Esq. are California lawyers in good standing.

Mr: Turley regularly lectures lawyers, on wage and hour class action issues. He has been a
featured speaker on many ACI Wage and Hour Class Action presentations and Consumer
Attorney of California Wage and Hour Class: Action presentations.

Mr. Turley is listed as Amicus counsel on over 20 California Supreme Court decisions.
Mr. ‘Turley and Mr. Mata wrote winning amicus briefs in two very worker friendly
California Supreme Court cases: Augustus v. ABM Security Servs, (2016) 2 Cal.Sth 257
and Williams v. Superior Court (decided July 13, 2017).
Mr. Turley is.a Past President of Consumer Attorneys of San Diego and has been elected
to the Board of Governors of the Consumer Attomeys of California for over 15 years. Mr,
Turley is currently on and has been a‘member of the Consumer Attomeys of California
Amicus Curie.Committee for over20 years.
Mr. Turley has had over 100 legal aiticles published, including some on California Labor
Code.
Mr. Turley and Mr. Mara were appointed class counsel in the landmark California Supreme
Court case, Brinker v. Superior Court and have been appointed as class counsel in many
California wage and hour cases,-in both State Court and. Federal Court. ”
Mr. Turley testified before the California Senate in a committee hearing on September 3]
2015, regarding the new piece-rate bill, California Labor Code, § 226.2.
On April 12, 2016 and April 20, 2016, Mr. Turley. testified in front of the California Senate
‘regarding ‘an amendment to California Labor Code §§ 2698, ef seq, the-“Private Attorneys
General Act” or “PAGA.” Furthermore, Mr. Turley also participated in drafting the new

‘amendment to PAGA.

 

The Turley & Mara’Law Firm, APLC have. the resources to take this case to trial and

CLASS ACTION COMPLAINT 14
 

 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 16 of 53

bo

10
ii
12
13
i4
15
16
17
18
19
20
al
22
23
24
25
26.
27
28

 

 

tt

69.

70.

71,

72.

IV.

73.

74,

judgment, if necessary.
Mr, Turley and Mr. Mara have the experience, ability, and ways and means to vigorously
prosecute-this case.

Superiority of Class Action.
A class action is-superior to other available means for the fair and efficient adjudication of
this controversy, Individual joinder ofall Class‘members is not practicable, and questions
of law and fact common to the Class predominate over any questions affecting only
individual members of the Class. Each member of the Class has been damaged and ig
entitled to recovery by reason of BLUE APRON’s and/or DOES?’ illegal policies and/or
practices of failing to pay all straight time and overtirne wages owed, failing to permit oy
authorize rest periods, failing to provide meal periods, knowingly and inteitionally failing
to comply with wage statement requirements, and failing to pay all wages due at
termination.
Class action treatment will allow those similarly situated persons to litigate their claims in
the manner that is most efficient and economical for.the parties and the judicial system,
Plaintiff is unaware of any difficulties that are likely to be ericountered in the management
of this action that would preclude its maintenance as a class action.
Becausé such common questions predominate over any individnalized issues and/oy
questions affecting only individual members, class resolution is superior to other methods

for fair and efficient adjudication.

CAUSES OF ACTION
First. Cause of Action Against BLUE APRON and/or DOES: Failure to Pay All
Straight Time: Wages

Plaintiff and those similarly situated Class members hereby incorporate by reference each
and every otlier paragraph in this Complaint herein as if fully plead.
Defendant and/or DOES have had a continuous policy of not paying Plaintiff and. those

similarly situated for all hours worked.

 

CLASS ACTION COMPLAINT 15

'
ae

 
 

 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18” Page 17 of 53

“aA th of

oa

10
ll
12
13
i4
15
16
17
18
19
20
21
22

23 |
24

25
26
27
28

 

 

75.

76.

71.

78.

[tis fundamental that an employer must pay its employees for all time worked. Californial
Labor Code sections 218 and 218.5 provides a right of action for nonpayment of wages.
Labor Code section 222 prohibits the withholding of part of a wage. Labor Code section
223 prohibits the pay of less than a statutory or contractual wage scale, Labor Code section
1197 prohibits the payment of less than the minimum wage. Labor Code séction 1194 states
that an. employee receiving less than the legal minimum wage is entitled to recover in a
civil action the unpaid balance of the full amount of this minimum wage. Labor Code
section 224 only permits deductions from wages when the employer is required on
empowered to do so by state or federal law or when the deduction is expressly authorized
in writing by the employee for specified purposes: that do not have the effect of reducing
the agreed upon wage.

Plaintiff and those similarly situated Class members were employed by BLUE APRON
and/or DOES at all relevant times. BLUE APRON and/or DOES were required to
compensate Plaintiff for all hours worked and were prohibited from miaking deductions
that had the effect of reducing the agreed upon wage.
Defendant and/or DOES have a continuous and consistent policy of clocking-out Plaintiff
and those similarly situated for a thirty (30) minute.meal period, even though Plaintiff and
all members of the Class work through their meal periods. Thus, BLUE APRON and/oi
DOES do not pay Plaintiff and each and every member of the Class for all time worked
each and every day they work without a meal period and have time deducted.
Plaintiff avid those similarly situated Class: members are informed and believe and thereos|
allege that BLUE APRON and/or DOES breachéd. the legal duty to pay full wages to
Plaintiff by deducting a portion of the wages earned when Plaintiff's arid the Class
members’ actual time records indicate that a meal period was not taken. BLUE APRON
and/or DOES did not make reasonable efforts to determine whether the time deducted wag
actually worked as reported by Plaintiff and Class members. BLUE APRON and/or DOES,

without a reasonable basis, presumed that actual reported hours had not been accurately

 

reported. The conduct complained of is a form of what is sometimes called “dinging,”

CLASS ACTION COMPLAINT 16
 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 18 of 53

Oo fo YN te Be BH BD He

oo “3 an un - ta bo — oS So oo ~] nN La — Set bo bout oO

 

 

79.

80.

81.

82.

83.

oo
_

‘result of Defendant’s and/or DOES’ uniform policies and/or practices, Plaintiff and the

‘Labor Code section.222 prohibits the withholding of part of a wage. Labor Code section

“shaving,” or “scrubbing” and is prohibited by law.

Defendant and/or DOES have a continuous and consistent policy of not paying Plaintiff
and those similarly situated for all time worked, including before Plaintiff and those
similarly situated clock in for work shifts and after they clock out after work shifts.
Defendant and/or DOES ‘have a continuous and consistent policy of shaving the time
Plaintiff and those similarly situated work (referred to as “tithe shaving”).

Thus, BLUE APRON and/or DOES shave/steal earned wages from Plaintiff and each and
every member of the Class each and every day they work. BLUE APRON and/or DORS
have not paid Plaintiff.and the members of the Class all straight time wages owed.

Plaintiff and the Class members are informed and believe and thereon allege that as a direct

Class members have suffered, and continue to suffer, substantial unpaid wages, and lost
interest on such wages, and expenses and attomeys’ fees in seeking to compel BLUE
APRON and/or DOES to. fully perform their obligations: under state law, all to their
respective damage in arnounts, according to proof at ‘trial,

As a direct result of BLUE APRON’s and/or DOES’ policy of illegal wage theft, Plaintiff
and those similarly situated have been damaged in an amount to. be provenat trial.
WHEREFORE, Plaintiff and the Class she seeks to represent request relief as: described

below.

Second Cause of Action Against BLUE APRON and/or DOES: Failure to Pay All
Overtime Wages

Plaintiff and those similarly situated Class members hereby incorporate by reference each
and every other paragraph in this Complaint herein as if fully ‘plead.
it is fundamental that an employer must pay its employees for all time worked. Califomia

Labor Code sections 218 and 218.5 provides a tight of action for nonpayment of wages:

223 prohibits the pay of less than a statutory or contractual wage scale. Labor Code section

 

CLASS ACTION COMPLAINT: 17

 
 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 19 of 53

sa DA we

oo

‘10
11
i
13
14
15
16
17
18
19
20
21

72 ||"

23

24.

25
26
27
28

 

 

87.

88.

7

91.

ff

2

lif

' 1197 prohibits the payment of less than the minimum wage. Labor Code section 224 only

permits deductions from. wages when the employer is required or empowered to do so by
state or federal law or when the deduction is expressly authorized in writing by the
erhployee for specified. purposes that do not have the effect of reducing the agreed upon
wage. ,
BLUE APRON and/or DOES failed to pay overtime when employees worked over eight
(8) hours per day and when employees worked over forty (40) hours per week.
Plaintiff and those siniilarly situated Class members were employed by BLUE APRON
and/or DOES: at all relevant times. BLUE APRON and/or DOES were. required to
compensate Plaintiff for all overtime. hours worked and were prohibited from making
deductions that had the effect of reducing the agreed upon wage.
BLUE APRON and/or DOES failed to pay for the. overtime that was due, pursuant to IWC
Wage Order No. 9-2001, item 3(A).
Plaintiff and the Class members-are informed and believe-and thereon allege that as a direct
result of Defendant’s and/or DOES’ uniform policies and/or practices, Plaintiff and the
Class members have suffered, and continue to suffer, substantial unpaid overtime wages,
and lost interest on such overtime wages, and expenses and attorneys’ fees‘in seeking to
compel BLUE APRON and/or DOES to fully perform their obligations under state law, all
to their respective damage in amounts according to proof at time of trial. BLUE APRON
and/or DOES committed the acts alleged herein knowingly and willfully, with the wrongful
and deliberate intention on injuring Plaintiff and the Class members. BLUE APRON and/oy
DOES acted with malice or in conscious disregatd of Plaintiff's and the Class Member's
rights, In addition to compensation, Plaintiff is also entitled to any penalties allowed by
law,
WHEREFORE, Plaintiff and the Class she seeks to represent request relief as described

below.

 

CLASS ACTION COMPLAINT 18

Vo,

 
 

 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18™ Page 20 of 53

pe Ww bh

10
u
12
13
14
15
16
17

19
20
21
22
23
24
25
26
27
28

oO 9 ~F DH ta

 

 

94,

95,

96.

97.

98.

V4
ir

Third Cause of Action Against BLUE APRON and/or DOES: Failure to Provide Meal
Periods, or Compensation in Lieu Thereof (Lab. Code §§ 226.7, 512, IWC Wage
Order No. 9-2601(11); Cal. Code Regs., tit. 8, § 11090)

Plaintiff and those.similarly situated’Class members hereby incorporate. by reference. each
and every other paragraph in this Complaint-herein as‘if fully plead.
Under California Labor Code'section 512 and IWC Wage Order.No. 9, no employer shail
employ any person for a work period of more than five-(5) hours without providing 4 meal]
périod of not Jess than thirty (30) minutes. During this meal periods of not-less than thirty
(30) minutes, the employee is to be completely free of the employer’s contro! and must not!
perform any- work for the employer, If the employee does perform. work for the employeiy
during the thirty (30) minute’meal period, the employee has not been provided a meal
period in accordance with the law. Also, the employee is.to be compensated for any work
performed during the thirty (30) minute meal period.
In addition, an employer may-not employ an employee for a work:period of more than ten!
{10) hours. per day without ptoviding the employee with another meal period of less than]
thirty (30) minutes.
Under Califomia Labor Code: section.226.7, if the employer does not provide an employee
a meal period in. accordance with the above requirements, the employer shail pay the
employee one (1) hour of pay at the employee’s regular rate. of compensation for each
workday that the.meal period is not provided.
BLUE APRON and/or DOES failed to provide thirty (30) minute, uninterrupted meal
periods to its Non-Exempt Employees who worked for work periods of more than five-(5)
consecutive hours, As sucti, BLUE APRON and/or DOES non-exempt.employees were
required to work over five (5) consecutive hours at a time without being provided a thirty
(30) minute uninterrupted meal period within that time.
BLUE APRON and/or DOES failed to provide- thirty (30) minute, uninterrupted meal
periods toits Non-Exempt Employeés.for every five (5) continuous hours wotked.
BLUE APRON’s and/or DOES’ business model is such that Non-Exempt Employees were

assigned too much work and ‘insufficient help due to, chronic understaffing to be able to

 

CLASS ACTION COMPLAINT’ 19

 
 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 21 of 53

Oo 6&2 SN A Ww Se |W BH

ro we Mw NH BRB BH BO Beet ett
oo ~ an 1s > Ww bo re oS SO oo ~~ nN iw - i 7 bo at So

 

 

99.

100.

101.

102.

103.

105.

106.

take meal periods. Thus, Non-Exempt Employees are not able to take meal periods.
Throughout the statutory period, BLUE APRON and/or DOES had a pattem and practice
of assigning too. much work to be completed in too short of time frames, resulting in
Plaintiff and those-similarly situated not being able to take meal périods.

BLUE APRON and/or DOES wouid not permit Plaintiff and the Class to take 30-minute
meal periods unless specifically scheduled by Defendant.and/or DOES or unless Plaintifi
and the Class were expressly told to by Defendant and/or DOES. This routinely resulted in
Plaintiff andthe Class members,not being able to take a meal period, if at all, until aftey
the fifth hour.
BLUE APRON and/or DOES did not have a policy of providing a secorid meal period
before the erid of the tenth hour,
Failing to providé compensation for such unprovided or improperly. provided meal periods,
as alleged above, BLUE APRON and/or DOES willfully violated the provisions of Laboy
Code sections 226.7, 512, and IWC Wage Order No. 9.
As a result of the unlawful acts of BLUE APRON and/or DOES, Plaintiff and the Clasg
she seeks to represent have been deprived of premium wages, in amounts ts be determined
at trial, and ate entitled to recovery. of such amounts, plus interest and penalties thereon,
attorneys’ fees and costs, pursuant to Labor Code section 226.7, and IWC Wage Order No.
9-2001. Plaintiff and the Class she seeks to represent did not willfully waive their right to
take meal periods through mutual consent with BLUE APRON and/or DOES.
WHEREFORE, Plaintiff and the Class she seeks to-teptesent-request relief as described

below.

Fourth Cause of Action Against BLUE APRON and/or DOES: Failure to Authorize
and Permit Rest Periods (Lab. Code § 226.7; IWC Wage Order No. 9-2001(12); Call
Code Regs. Title 8 § 11090)

Plaintiff and those similarly situated Class members hereby incorporate by teference each

and every other paragraph in this Complaint herein, as if fully plead.

 

Under IWC Wage Order No.9, every employer shail authorize and permit all employess

CLASS ACTION COMPLAINT 20
 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Pagé 22 of 53

> Ww

ao “) Ga tA

Oo

10
11
12
13
14
15
16
7

18

19
20
2]
22
23

24

25
26
27

28

We

 

 

107.

108.

109,

110.

111.

112.

:
|

i
My
ill

a-rest period in accordance with the above requirements, the employer shall pay the

to take rest periods; “[t]he authorized rest period time shall be based on the total hours
worked daily at the rate of ten (10) minutes net rest time per four (4) hours worked-ormajor
fraction thereof.” IWC Wage Order 9-2001(12).. The time spent on rest periods “shall be

counted as hours worked for which there shall be no deduction from wages.” Jd.

employee one (1) hour ‘of pay at the empleyee’s regular rate of compensation ‘for each!
workday that the meal period is not provided.
At all relevant times, Defendant and/or DOES failed to authorize and/or permit rest period
time-based upon the total hours worked daily at the rate of ten (10) minutes net rest time
per four (4) hours. or major fraction thereof.
In the alternative, BLUE APRON and/or DOES business. model was such that Non-Exempt
Employees were: assigned too much work with insufficient help due to chronic
understaffing whereby Plaintiff and the Class:had to work-through their tést periods.
Throughout the statutory period, BLUE APRON and/or DOES had a pattem and practice
of assigning too much work to be completed in too. short of time framies,. resulting: in
Plaintiff and those.similarly situated not being:able to.take rest periods.
As a result of the unlawful acts of BLUE APRON and/or DOES, Plaintiff'and the Class
she seeks to represent have been deprived of premium. wages, in amounts to be determined!
at trial, and are enititled to recovery of'such amounts, plus interest and penaltiés thereon,
attorneys’ fées and costs, pursuant to Labor Code section’226.7, atid IWC Wage-Order No.
9-2001.
WHEREFORE, Plaintiff and the Class she seeks to represent request relief as described

below.

 

CLASS ACTION COMPLAINT _ 2

 
 

 

Case 3:18-cv-07000-VC Document 1-1 Filed T1/19/18 Page 23 6f 53

wo oOo ~F Dw WwW FP WwW PF BK

oo. ~] nA un > we BO — mo \o oo ~~] on Un = had ho — =

 

 

113.

114.

}415.

116.

417,

Fifth Cause of Action Against BLUE APRON and/or DOES: Knowing and
Intentional Failure to Comply with Itemized Employee Wage Statement Provisions
(Lab. Code §§ 226, 1174, 1175; [WC Wage Order No. 9; Cal. Code Regs., Title 8, §
11040)

Plaintiff and those similarly situated Class members-hereby incorporate by reference ‘each
and every other paragtaph in this Complaint herein as if fully plead..

Labor Code section 226 subdivision (a) requires Defendant and/or DOES to, inter alia,
itemize in wage statements-and-accurately report the total hours worked and total wages
eared, BLUE APRON and/or DOES have knowingly and intentionally failed to comply
with Labor Code section 226, subdivision (a), on each and evety wage statement provided
to Plaintiff RASHIDA FAIRLEY and members of the proposed Class.

Labér Code seétion.1174 requires BLUE APRON and/or DOES ‘to maintain and preserve,
in a centralized location, records:showing the daily hours worked by and the wages paid to
its employees, BLUE APRON and/or DOES have knowingly and intentionally failed to
comply with Labor Code section 1174. The failure of BLUE APRON and/or DOES, and
each of them, to comply with Labot Code section 1174 is unlawful pursuant to Labor Code
section 1175.
BLUE APRON and/or DOES failed to.maintain accurate time records - as required by IWC
Wage Order No, 9-2001(7), and Cal. Code Regs., Title 8 section 11090 - showing, amon
other things, when the employee begins and ends each work period, the total daily vod
worked in itemized wage statemetits, total wages, bonuses and/or incentives earned, and
all deductions made..
BLUE APRON and/or DOES have knowingly and intentionally failed to provide Plaintifi "
and the Class members with accurate itemized wage statements which show: “(1) gross
wages earned, (2) total hours worked by thé employee, .....\(4) all deductions, provided thai
all deductions made on written orders of the employee may be agetegated and shown ag
one item, (5)-net wages earned, (6) the inclusive dates of the period for which the employee
is paid, (7) the name of the: employee and only the last four digits of his or-her social

security number or an employee identification number other than 4 social security number,

 

CLASS ACTION COMPLAINT 22

 
 

 

Case 3iL8-cv-07000-VC Document 1-1 Filed 11/19/18 Page 24 of 53

th

bo i] bh te bo bho bo No bh pent — ee — peut e a he — —
oo ~~] cn LA & Lad: bo —_ 2 Oo oo ~J] on Ln f. ie bho baa oS

 

 

118.

119,

120.

121,

125.

hourly rate by the employee[.]” Labor Code section 226(a).

interest thereon, attorneys’ fees, and costs, pursuant to Labor Code-section 226.

‘Numerous members of the Class are no longer employed by BLUE APRON and/or DOES|

(8) the name and address of the legal entity that is the employer and, if the employer is a
farm labor contractor, as defined in‘subdivision (b) of Section 1682,.the name and addresg.
of the-legal entity that sécuréd the services of the employer, and (9) all applicable hourly

tates in effect during the pay period and the corresponding number of hours worked at each

As.aditéct result of BLUE.APRON and/or DOES unlawful acts; Plaintiff and the Class he

intends to represent have been damaged and are entitled to recovery-of such amounts, plug

WHEREFORE, Plaintiff and the Class she seeks to tepresént.request telief as described

below.

Sixth Cause of Action Against BLUE APRON and/or DOES: Failure to Pay atl
Wages Due at the Time of Termination from Employment (Lab. Code §§ 201-203)

Plaintiff and those similarly situated.Class members hereby incorporate-by reference each
and every other paragraph in this Complaint herein as if fully plead.
Plaintiff RASHIDA-FAIRLEY terminated her employment with BLUE APRON anid
DOES.
Whether Plaintiff RASHIDA FAIRLEY voluntarily or involuntarily terminated
heremployment with BLUE APRON and/or DOES, Defendant and/or DOES did nottiely
pay her straight time.wages owed at the time of her termination..
Whether Plaintiff RASHIDA FAIRLEY voluntarily or involuntarily terminated her
employment with BLUE APRON and/or DOES, Deféndant and/or DOES did not timely
pay her overtime wages. owed at the time-of her termination.
Whether’ Plaintiff RASHIDA FAIRLEY voluntarily of involuntarily terminated his
employment with BLUE APRON and/or DOES, Defendant and/ot DOES. did not timely

pay her meal and/or ‘rest period premiums owed at the time of her termination.

They were either fired or quit BLUE APRON’s and/or DOES’ employ.. BLUE APRON

 

be,
CLASS ACTION COMPLAINT 93

 
 

 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 25 of 53

>

“4 ON tA

10

11.

12
13
i4
1S
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

126.

128.

129,

130.

lif
Mf
i

and/or DOES did not pay all timely wages owed at the time of their termination. BLUE
APRON and/or DOES did not pay all premium wages owed at the time of their termination.
Labor Code section 203 provides that, if.an employer willfully fails to pay, without
abatement or reduction, in accordance with Labor Code sections 201, 201.5, 202 and 205.5]
any wages of an employee who is. discharged or who quits, the wages of the employee shall
continue at the same rate, for-up to thirty (30) days from the due date thereof, until paid of
until an action therefore is commenced.
BLUE APRON and/or DOES failed to pay Plaintiff RASHIDA FAIRLEY a sum certain!
at the time of her termination or within seventy-two (72) houts of her resignation, and have
failed to pay those sums for thirty (30) days thereafter. Pursuaht to the provisions of Labor
Code section 203, Plaintiff RASHIDA FAIRLEY is entitled to-a penalty in the amount-off
her daily wage, multiplied by thirty (30) days.
When Plaintiff and those members of the Class who are former employees of BLUH
APRON and/or DOES separated from Defendant’s and/or DOES’ employ; Defendant
and/or DOES willfully failed to pay all ‘straight time wages, overtime wages, meal period
premiums, and/or rest period premiums owed at.the time of termination.
BLUE APRON and/or DOES failure to: pay said wages to. Plaintiff RASHIDA FAIRLEY
and members of the Class she seeks to represent, was willful in that BLUE APRON and/or
DOES and each of them knew the wages to be due, but failed to pay them.
As a consequence of BLUE APRON’s and/or DOES? willful conduct in not paying wages

owed at the time of separation from employment, Plaintiff RASHIDA FAIRLEY andl -

members of the proposed Class are-entitled to thirty (30) days’ worth of wages as a penalty
under Labor Code section 203, together with interest thereon and attorneys’ fees and costs|
WHEREFORE, Plaintiff and the Class she seeks to represent request relief as described

below.

 

CLASS ACTION COMPLAINT 74
 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 26 of 53

wh ff WwW to

och

10
1
12
13
14
15
16
17
i8
19
20
21
22
23
24
25
26

27

28

 

 

132.

133.

134.

135.

136.

137.

138.

Seventh Cause of Action Against BLUE APRON and/or DOES: Violation of Unfair
Competition Law (California Bus. & Prof. Code, § 17200, et seq.)

Plaintiff and those similarly situated Class members hereby incorporate by reference each
and every other paragraph in this Complaint herein as if fully plead.
BLUE APRON and/or DOES failure to pay all straight time and overtime wages earned,
failure to provide compliant ‘meal and/or rest breaks and/or compensation in lieu thereof,
failure to itemize and keep. accurate. records, failure to pay all wages due at time of
termination, as alleged herein, constitutes unlawful activity prohibited by California
Business and Professions Code section 17200, et,seq. .
The.actions.of BLUE APRON and/or DOES in failing to pay Plaintiff and members of the
proposed Class in a lawful manner, as alleged herein; constitutes false, unfair, fraudulent
and deceptive business practices, within the. meaning of California Business and
Professions Code section 17200, et seq.
Plaintiff is entitled to an injunction and other equitable relief against such wnlawfull
practices in order to prevent future damage, for which there is no adequate remedy at law,
and to avoid a multiplicity of lawsuits. Plaintiff brings this cause individually and ag
members of the general public actually harmed and as a representative of-all others subject
to BLUE APRON and/or DOES unlawful acts and practices,
As a result of their unlawful acts, BLUE APRON and/or DOES have reaped and continue
to-reap unfair benefits at the expense of Plaintiff and thé proposed Class shé seeks to
répresent. BLUE APRON and/or DOES should be enjoined ‘from this activity and madé to
disgorge these ill-gotten gains and restore Plaintiff and the members of the proposed Clasg ”
pursuant to Business and Professions Code section 17203. Plaintiff is informed and
believes, and thereon alleges, that Defendants and/or DOES are unjustly enriched through
their policy of not all wages owed to Plaintiff'and members of the proposed Class.
Plaintiff is informed and believes, and thereon alleges, that Plaintiff and members of the
proposed class are prejudiced BLUE APRON and/or DOES unfair trade practices.
As a direct-and proximate result of the unfair business practices of BLUE APRON and/or

 

CLASS ACTION COMPLAINT 25
 

 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 “Page 27 of 53

\o iv 3D ~~] on a C7 uw bo ms

 

 

139.

140.

141.

Vv.

WHEREFORE, Plaintiff prays for judgment as follows:

. situated, are entitled to equitable and injunctive relief, including: full restitution and/or

disgorgement of all wages and premium pay which have been unlawfully withheld from

DOES, and each of them, Plaintiff, individually and on behalf of all employees similarly

Plaintiff and members of the proposed Class as a result of the business acts and practices
described. herein and enjoining BLUE APRON and/or DOES from engaging in the
practices described herein.
The illegal conduct alleged herein is continuing, and there is no indication that BLUE
APRON and/or DOES will cease and desist from such activity in the future. Plaintiff
alleges that if BLUE APRON and/or DOES are not enjoined from the conduct set forth in
this Complaint, they will continue the unlawful activity discussed herein.
Plaintiff further requests that the Court issue a preliminary and permanent injunction
prohibiting BLUE APRON and/or DOES from continuing to not. pay Plaintiff and the
members of the proposed Class overtime wages as discussed herein.
WHEREFORE, Plaintiff and the Class she seeks to represent request relief as described
below.

PRAYER FOR RELIEF ‘

1. That the Court determine ‘that this action may be maintained as a class action;

2. For compensatory damages, in an amount according to proof at trial, with interest!
thereon;

3. For economic and/or special darnages in ati amount according to proof with interest
thereon;

4, For unpaid. straight time and overtime wages, in an amount according to proof ail
trial, with interest thereon;

For compensation for all time worked;

For compensation for not being provided paid rest breaks;

For compensation for not being provided paid meal periods;

eo

 

For damages and/or monies owed for failure to .comply with itemized employee

CLASS ACTION COMPLAINT 26

1:

 
 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Pagé 28 0f 53

So oo > nN tn =

10

‘11,

12
43
‘14

16
17
18

19

20
21

22,

23
24
25
26
27
28

15 |

it

 

 

iff
H,
}4
iif
ii

it
iif
ll
ar
if
fil
ut

10.

1t.

12.

iB. -

14.

13.

16.

For all waiting time penalties owed;

wage statement provisions;

That Defendant be found to have engaged in unfair competition.in violation of
sections 17200 et seq. of the.California Business and Professions Code;
That Defendant be ordered and enjoined to make restitution to the.Class dué to'theis
unfair competition, including disgorgement of their wrongfully withheld wages
purguaiit to Califoinia Business and Professions Code sections 17203 and 17204;
That an order -of specific performance. of’ all penalties owed be issued undei
Business and Proféssions'Code sections 17202;
That Defendant be enjoined from continuing ‘the illegal course of conduct, alleged
herein;
That Defendant further be:enjoined to ‘cease.and desist ftom unfair competition in
violation of séction 17200 et seq. of the California Business and Professions Code;
That Defendant be enjoined from. fuither acts of restraint: of trade or unfair
competition;

For attornéys’ fees;

 

CLASS:ACTION COMPLAINT 27

 
 

. Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 29 of 53
fy

—

— — pa _— eed
> Be NRF SS

e
BN DP MP PM NM YM we E .
o I A A RY SB = S&F Se HA

DP & 4 HR we FP w Bw

boven
La

 

 

IF,
18,
19.

IDatea: Ockoloer S Qo%%

For‘interest.accmed to daté;

Forsosts:of suit and-expenses:incurred herein; arid .

Forahy such other.and further relief as thie Court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiff demands.a jury trial:.

A LAWFIRM, APLC:

 

 

Williafa Turley;:Esq.
‘David Mara, Esq,

Jamie Serb Esq.

  

Represenitiig Plaintiff RASHIDA FAIRLEY
on behalfof herself, al! others similarly sitiated,.
and on behalf‘of the: general: public,

CLASS ACTION COMPLAINT 28

 

 
Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 30 of 53

Exhibit B
 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 31 of 53

 

. . SUM-100
n> SUMMONS (So ee RT RE OEY, are)
(CITAGION JUDICIAL) . ' ENDORSED
NOTICE TO. DEFENDANT: 4 FILED
(AVISO AL DEMANDADO)}: ALAMEDA COUNTY
BLUE-APRON, LLG; BLUE.APRON; INC.; and DOES 1-100 OCT ~ 5 2018

YOU ARE BEING SUED BY PLAINTIFF:. CLERK OF THE SUPERIOR COUR
(LO. ESTA DEMANDANDO EL DEMANDANTE): : By Lanotte Buffin, Deputy

RASHIDA FAIRLEY on behalf.of herself, all others similarly situated,
and on behalf of the general public

NOTICE! You have baen suad, Thecourtmay-decida:; against you wilhoutyour being, heard unless-you respond within 30 days, Read. thé Information:

below.-

i You Have $0 CALENDAR DAYS after this:summons-and legal | papets are served:ori you to fle a wiitlen response al {his court and hava-a copy

: served onthe plaintiff. A letter'or phone: Gall wil: ‘Het profect you. Your’ veritten response riust be in'propér legal form if you-want'the éoutt-to-Hiedr your’

: case. There inay be a cout forni: [spt you cari ise foryour respohse. You can find, thease court forins-ani! more Thfermation’ ‘at the Callfomia Cours

: + Online ‘Self: -Halp,Ceriter (ww, courtinin ca: govlselthielp), ‘your county law tibrary, or the-courthouse Taarast’you. lEyau cannot pay lhé Tilig fea, ‘aS:
hecourtclerk'for.a fee- walverform,, iFyou, do riolfile’) ‘your response. on time; you may-ipse: the case by dafaull, and your wages, money, and properly

thaybestakeli wilhdut: further warning from 'the.Gourt.

Theré-are-oftier legal requirémapis, Yoluney: Want io- ellen ‘altcmey right awaly. If You'de hot know-atratlotney; you may want io cail an attorney
referral service. IF you eannot ; afford an a ttomey, you midy' be pligible: for free legal'servicds trona nopiprofi ItJegal'seryices program: You car fonuite! *
these nonprofif groups at the California-.egal Services Web site (www. Jaivhélposlifornia.org), the Califorila Courts Onlin. Sel-Help Center
(ww. courlinie.ca.gov/sellhalp),cor by.contacting: your local cqurt or'county bar-assosialion, NOTE: The court-has a.statulofy lien forwalved foes did
tosls.cn any séllementér. arbitration award of $10,000.or.mora:in’a ofvil case. The courts lien, must be pald before.the court will dismiss the case,
JAVISOLLo hal démahdada. Sino responds dentin de 30.dias,ia cons puede decidir en su-ebnira sinlesciiéhar su version.Les ta'informacion a
continuacian..

“Tiane. $0 DIAS DE CALENDARIO despudsdd qia.ié.entiaguer esta citacion y papales legaies saraprégenlart upa.cespuesta:por esorite en'asta.
corle'y Hacer’ quese,enireque una eopla al.demandania, una carla Out Hamada telefnice.no'lo protegen: Su respuesta por ‘asinto, dienes Que asiar
an formato. Jaga! correcta si dasea que ‘procesen su caso ey fa. corte. Es posible guehaya pa formulerig: ‘que usted pueda.usar para su respyesta..
Puede eticohirar e&tos fofmulatios de-la.core.y-mas infofinacién ery ef-Cantra de Ayuda‘da las Cortas-de. California (ww. sucorte.ca.gov),er te
bibifoteca de:jayes de sir Gondada o-snrla corte gue} ‘Ié.queide tiids‘cerga. S| no:pusde, pagar la.cuola de presentation: -pida ‘al-satrelario'de-ta corte
que la-déun formulario Be exencion de page ‘els cuiblas. ‘Sie presenta surespuesta a ‘tieinpo; puete penier el daso‘por incunipiinigntory fa corte ta
poor. quiter su sueide,. dinero-y bilanes sin.mas advertanola.,

Hay'olros’ requisilos: legales.:Es: -racomendable: gue: Heme @ un abogado Inmadiatamente, Sino conoce-a un Abogado, puéde llamar 4 un sefvisio de
remnisién‘a abogadids:, Sino.puede: pagar a'urr abagado, es‘pdsible git sunipta con Jos reqiisilos para oblener'servicios, lagales gratuits, de-up
programa dé sénictos’ tegales ainifines'de (ithe, Pudde.encdtlrar estos: grbos'sin fines delucro en af sitiaweb de: Califamia Legal Services,
(wivw.Jawielpealifomiia.org), ef al Leno. fe-Ayuda-de las Cortes te Cailffomnia; (wwi.sucorte.ca.gov} o-ponléndose en contacld conta core’ ove!

 

 

 

 

 

 

 

colagia de" abagados losales 3 Par tay, CORE: Hené ‘derecho a yaclaniar fas ‘guolas yids, cosas: ‘eventos. Spor imponér in gravamen sobre.
cualquier: -recuperacton. de. S10, ‘més de valor ‘Tagibida “mediante uri.acierda 6 ue ‘corcesion: dd arBitee 2 en un caso.de derecho. oli: Tene. que
pagat efgravamen-de la’ corle antes dé. qua fa corte pueda dasechar.al caso. lenny ae & f

Thé nains and-address of the'cotirt'is! CASE AUMBERE | we

(El nombre y direccién de la corte es): Alameda. aa asap:

1225 Pallon Street

 

 

Oakland, CA 94612
The nathe, addréss, and telephone number of plalntiif's attorney; or plaintlit without an attorney,.ig:
{El nombre, ia direceiéry-al mimero de teléfono del abogado del demandanté, 0. del demandghte Guié no fiehe abogads, 8s):

William Turley;.Esq./The Turley.& Mara Law Firm, APLC, 7428 Trade Stieet, Sai Diego, CA: 9¢

   

 

 

wae 5 + ATE: . . _ ber = 75 2018 Clerk, by. 4 Depuly
wees ae : (Pacha) ~~, vate 2 wee dg ue Chad Fint(Seorétarigy . "| + <fAdjanta) -.
{For proof eae of Tis. Sunmons, use Proof of Servicé.of:Summons (form POS TIO, ) \

(Para prileba de entrega’ de esfa citalién ust-al formularie:Ptobt of Service of Simmons, (POS-070)),

NOTICE. TO'THE PERSON SERVED: You are served

 

 

tsealy 4, (7) as’an individual defendant. ’ ' BO a

. vu “y 2. ina asthe person sued under the flolitious name Fo ee Se Rey amie eee:

sora Ths ” vena OS Pate Bre a

3, Og on behalf of af fqoectty: BLUE APRON, LLC

: under: [7] ccP 416.10 (corporation) [] CCP 416.60.{minor)
ot L| SGP 416.20 (defunct corporation) [= } CGP 4716.70 (conservatee)
[7] CCP 416.40 (association or partnership) [_] CCP 416,90 (authorized person)

LX] other (specify): Corporation Code 17061 (Limited Liability Company)
4. [7] by personal delivery on (date):

 

 

 

 

Paga tof 4
For Adeplad for Mandalory Usa f Civil 412.20, 465
Judtefat Council,of Catifornla SUMMONS God of Gre Pe ctitocagar

SUM-100 [Rew Jusy 1, 2009}
Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 32 of 53

Exhibit C
a af iGases

{18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 33 of 53
At yp TM

 

ATTORNEY OR PARTY WITHOUT ATTORNEY Hem Stdte Bar nibs, and arena FOR COU, 21024775
William Turley, Esa. (SBN 122408)
The Turley & Mora, Law.Firm, APLC
an bites ab it
an Diego,
; | 'teverHoneno.' (619) 234-2833 raxno: (619) 234-4048 FIL E D
ATTORNEY FOR (Name): Plaintiff, ALAME DA CO UNTY

 

SUPERIOR COURT OF CALIFORNIA, COUNTY'OF Alameda

| STREET aooress:' 1225 Fallon Street
Matuivis ADDRESS ji

sy SITY AND ZIP CODE}: ‘Oakland, CA 94612

“BRANCH NAME: he

 

 

 

 

CASE NAME: I.
Rashida Fairley, v. Blue Apron, LLC; Blue Apron, Inc 1
. CIVIL CASE-COVER SHEET Complex Case Designation i NUMBER:
[7] Uniimited '*-[) Limited 18°93596
i “(Amount ‘ itt (Amount Cj Counter CC) Joinder Se
i a : JUBGE:
4 demanded , demanded is Filed with first appearance by defendant
exceeds $25, 660) $25,000 or less} {Cal. Rules of Gourt,.rule 3.402) DEPT:

 

 

 

' tf items 1-6 below must be completed {see instructions on page 2).
1., Chéck one box below for the case type that best describes this case:

 

 

 

: Auto Tort El, Contract Provisionally Complex Civil Litigation
CI Auto (22) [_] Breach of contractwarranty (06) (Cal. Rules of Court, rules 3.400-3.403)
—j Uninsured motorist (46) [J Rule 3.740 collections (09) [ } Aniilrust/Trade regulation (03)
Other PIPDAWD (Personal Injury/Property C"] Olher collections (09} ["] Construction defact {10)
‘Daragetronat Death) Tort L__] insurance coverage (18) (_] Mass tort (40)
Asbestos (04) (7) other contract (37) [-_] securities ttigation (28)
j Praduel ability (24) Real Property [_] EnvironmentalToxic tort (30)
Medical malpractice (45) CJ Eminent domain/inverse [_] tnsurénce coverage claims arising from the
ey} Other PUPDWD (23) « condenination (14} above fisted provisionally complex case
[_] Wrongful eviction (3 types (41)
1 Non- PYPDAND iSthery Tort rongful eviction (83)
Busirioss tort/unfair business practice {07} Other real property (26) Enforcement of Judgment
2) civ rights: (08) Uniawful Detainer (J Enforcement of judgment (20)
; Ci) Defamation 13 Commercial (31) Miscellaneous Civil Complaint
5 13}
“Co Fraud (16)! Lj Residential (32) "J RICO (27)
| Intellectdal property (19) i Drugs (38) (J other complaint {not specified above) (42):
él] Professional negligence (25) Judictal Review Miscellaneous Civil Petition
‘Other non-PHPDAYD tort (35) Asset forfeiture (05) [ Parinership and corporate governance (21)
Employment : ‘Pélition re: arbitration award (14) | Other getitign (not specified above) (43)
Lj Wrongful termination (36) [_] ‘Weitef mandate {02)
a | Olhar employment (15) | Other judicial review (39)

 

2. Thiscase. L¥] j Js {__] is nat complex under rule 3.400 of the California Rules of Court. ff the case is complex, mark the
+ fastors requiring. ‘exceptional judicial management:

a ‘C3. ‘Large.number of separately represented parties d. Large number of witnesses

pf T] ‘Extensive motion practice raising difficult or novel e: LC] Coordination with related actions pending in one or more goyrts

F a 3 issued'that will be time-consuming to resolve in other counties, states, or countries, or In a federal court

, 6 (1) Substaritial amount.of. documentary evidence t. L_] substantial postiudgment judicial supervision

3! Rémadies soushi (check aif that apply): a.Lyv | [] monetary b, {7 nonmonetary; declaratory or injunctive relief — ¢. (punitive
4.. Number of causes of action (specify); 7 (SEVEN)

5. This case [vi ‘Is Ci is hot a class action suit.
6. If there are any known related cases; file and serve a notice of related case. (You may use fori CM-075)

Date: "10/5/2018
Tony ‘Roberts, Esq.
(TYPE OR PRINT NAME} (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY}

no NOTICE
‘. Plaintiff must filé this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
4 under the Protiate Cada, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
» in'sanctions, ¢4+
* File this cover sheet in addition to any cover sheet required by local court rule.
# ifthis case is coniplex under rule 3.400 et seq. of the California Rules of Court, you must serve a. copy of this cover sheet on all
other. parties 6 the action or proceeding.

. Unless this is a dbllections case under rule 3.740.0r.a complex case, this cover sheet will be used for statistical purposes only. 2
boda r te

Fern Adopled for ect ie ‘Cal. Aules of Coun, rules: 220y 3.4 a0 an
“helgal Council of Caltorias CIVIL CASE cov ER SHEET Cal, Slandards o! mini
S20 (Rev. uly 3, 200i

Mates {3
or i"

 

 

 

 

ane _ A
Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 34 of 53

Exhibit D
Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 35 of 53

 

 

 

 

 

 THETURLEY LAWFIRM, APLC 1 " Blue Apron, LLC |
Attn: Turley Esq, William
7428 Trade Street
San Diego, CA 92121
L J L J
Superior Court of California, County of Alameda
Rene C, Davidson Alameda County Courthouse
Fairley No, RG] 8923596
Plaintiff/Petitioner(s)
VS.
Blue Apron, LLC NOTICE OF HEARING
Defendant/Respondent(s)
(Abbreviated Title)
To each party or to the attorney(s) of record for each party herein:
Notice is hereby given that the above-entitled action has been set for:
Complex Determination Hearing
Case Management Conference
You are hereby notified to appear at the following Court location on the date and
time noted below:
Complex Determination Hearing:
DATE: 12/18/2018 TIME: 03:00PM DEPARTMENT: 23
LOCATION: Administration Building, Fourth Floor
{221 Oak Street, Oakland
Case Management Conference:
DATE: 01/15/2019 TIME: 03:00PM DEPARTMENT: 23
LOCATION: Administration Building, Fourth Floor
1221 Oak Street, Oakland wee —_—_—_— aan ee

Pursuant to California Rules of Court, Rule 3.400 et seq. and Local Rule 3.250 (Unified Rules of
the Superior Court, County of Alameda), the above-entitled matter is set for a Complex Litigation
Determination Hearing and Initial Complex Case Management Conference,

Department 23 issues tentative rulings on DomainWeb (www.alameda.courts.ca.gov/damainweb).
For parties lacking access to Domain Web, the tentative ruling must be obtained from the clerk at
(510) 267-6939. Please consult Rule 3.30(c) of the Unified Rules of the Superior Court, County
of Alameda, concerning the tentative ruling procedures for Department 23.

Counsel or party requesting complex litigation designation is ordered to serve a copy of this
notice on all parties omitted from this notice or brought into the action after this notice was

mailed.

Ail counsel of record and any unrepresented parties are ordered to attend this Initial Complex
Case Management Conference unless otherwise notified by the Court,

Failure to appear, comply with local rules or provide a Case Management Conference statement
may result in sanctions. Case Management Statements may be filed by E-Delivery, by submitting
directly to the E-Delivery Fax Number (510) 267-5732. No fee is charged for this service. For
further information, go to Direct Calendar Departments at
Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 36 of 53

http://apps.alameda.courts.ca.gov/domainweb.

All motions in this matter to be heard prior to Complex Litigation Determination Hearing must be
scheduled for hearing in Department 23.

If the information contained in this notice requires change or clarification, please contact the
courtroom clerk for Department 23 by e-mail at Dept.23@alameda.courts.ca.gov or by phone at
(510) 267-6939,

TELEPHONIC COURT APPEARANCES at Case Management Conferences may be available by
contacting CourtCall, an independent vendor, at least 3 business days prior to the scheduled
conference. Parties can make arrangements by calling (888) 882-6878, or faxing a service request
form to (888) 883-2946, This service is subject to charges by the vendor.

Dated: 10/09/2018 Chad Finke Executive Officer / Clerk of the Superior Court

ay Dems OC

Deputy Clerk

 

 

CLERK'S CERTIFICATE OF MAILING
I certify that the following is true and correct: ] am the clerk of the above-named court and not a party to
this cause. I served this Notice by placing copies in envelopes addressed as shown hereon and then by
sealing and placing them for collection, stamping or metering with prepaid postage, and mailing on the
date stated below, in the United States mail at Alameda County, California, following standard court
practices.

Executed on 10/10/2018.

By tl) aims fa OLE

Deputy Clerk

 

 
10

1]

12

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 37 of 53

Case Name: Anthony Hill and Terrance Bailey v. BLUE APRON, LLC; Blue
Apron Market, LLC; and DOES 2-100;
Court: Alameda Superior Court
Case Number: RG17878905
PROOF OF SERVICE

STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
I am employed in the County of: San Diego, State of California.

T am over the age of 18 and not a party to the within action; my business address is:
7428 Trade Street San Diego, CA 92121

On, October 24, 2018 I served the foregoing document(s) described as:
NOTICE OF HEARING

On interested parties in this action by placing a true copy thereof enclosed in a sealed envelope
addressed as follows:

Ron J. Holland, Esq.

Ellen M. Bronchetti, Esq.

Philip Shcecter, Esq.

MCDERMOTT WILL & EMERY LLP
275 Middlefield Road, Suite 100
Menlo Park, CA 94025

[XX] (BY UNITED STATES MAD.) On October 24, 2018, I enclosed the documents in a
sealed envelope or package addressed to the persons at the addresses named above and
deposited the sealed envelope with the United States Postal Service, with the postage
fully prepaid.

[XX] (DECLARATION) I declare under penalty of perjury under the laws of the State of
California that the above is true and correct,

 

Dated: October 24, 2018

 

 

David Rhei

PAGE 1 OF 1

 
Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 38 of 53

Exhibit E
 

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 39 of 53

- © — WHTnguany

2

 

FOR COURT USE ONLY

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Sar number, and address):
William Turley, 122408
The Turley and Mara Law Firm, APLC

7428 Trade Street:

San Diego, CA 92121
veLepHone no: (619}234.2833

ATTORNEY FOR were: Plaintiff
SUPERIOR COURT OF CALIFORNIA, COUNTY OF
Superior Court of California, Alameda County
4221 Oak Street, 3rd and 4th floors
Oakland, CA 94612

 

 

 

 

PLAINTIFFIPETITIONER: Rashida Fairley CASE NUMBER;
DEFENDANT/RESPONDENT: BLUE APRON, LLC, et al. RG18923596
Ref, Ne, of Fite No: .
PROOF OF SERVICE OF SUMMONS blue Apron Class

 

 

 

1, At the time of service | was a citizen of the United States, at least 18 years of age and not a party to this action. BY FAX _
2, | served copies of} Summons, Complaint, Civil Case Cover Sheet, ADR Packet

3. a. Party served: BLUE APRON, LLC

b. Person Served: Bill Jacobs - CSC - Person Authorized to Accept Service of Process

4. Address where the party was served: 2710 N Gateway Oaks Dr, Ste 150
5. | served the party Sacramenta, CA 95833
a, by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to

receive service of process for the party (1) on (date): 10/19/2048 (2) at (time): 1:22PM
6. The "Notice to the Person Served" (on the summons) was completed as follows:

d, on behalf of:

BLUE APRON, LLC
under: Other: Limited Liability Company
7. Person who served papers

a, Name: Spenser G. Fritz
b, Address: One Legal - 194-Marin
504 Redwood Blvd #223

Novato, CA 94947

c. Telephone 415-491-0606
d. The fee for service was: $ 40.00

elam:
(3) registered California process server.

fi) Employee or independent contractor,
(ii) Registration No.:2016-05
(ii) County: Sacramento
8. 1 declare under penalty of perjury under the laws of the United States of America and th

Bate: 10/22/2018

ale ifornia thal the foregoing is.

  

 

Spenser G. Fritz z SIGNATURE) et

{NAME OF PERSON WHO SERVED PAPERS}
Form Adopled tor Mandatory Use affe of Civil Procedure, § 417.10
dudicial C i Homi
Ron an 2007) PROOF OF SERVICE OF SUMMONS oL# Brags 3

{Rov, Jan 1, 2007]
Filed 11/19/18 Page 40.9f 53

Case visovoreeee Document 1-1 e nnn ISN |

83237

oe

 

ATTORNEY OR PARTY WITHOLIT ATTORNEY (Name, Stale Bar number, and address): FOR COURT USE ONLY

William Turley, 122408
The Turley and Mara Law Firm, APLC

7428 Trade Street -E i i E D

San Diego, CA 92121
TELEPHONE NO: (619)234-2833 ALAMEDA COUNTY
ATTORNEY FOR (Nome): Plaintiff —_
SUPERIOR COURT OF CALIFORNIA, COUNTY OF
Superior Court of California, Alameda County

 

 

 

 

 

 

1221 Oak Street, 3rd and 4th floors T
Oakland, CA 94612
PLAINTIFF/PETITIONER: Rashida Fairley, et al. CASE NUMBER: VAT
DEFENDANTIRESPONDENT: BLUE APRON, LLC, et al. RG18923596
Ref, No. oy Fla Ha:
PROOF OF SERVICE OF SUMMONS blue Apron Class

 

 

1. At the time of service | was a citizen of the United States, at least 18 years of age and not a party to this action, BY F AX
2. Iserved copies of: ~Summons, Complaint, Civil Case Cover Sheet,ADR Packet

3. a. Parly served: BLUE APRON, INC
b. Person Served: Bill Jacobs - CSC - Person Authorized to Accept Service of Process

4, Address where lhe parly was served: 2710 N Gateway Oaks Dr, Ste 150
5. | served the party Sacramento, CA 95833
a. by personal service. | personally delivered the documents jisted in item 2 lo the party or person authorized to

receive service of process for the party (1) on (date): 10/19/2018 (2) at (time): 1:22PM
6. The “Notice fo the Person Served" (on the summons) was completed as follows:

d. on behaif of:

BLUE APRON, INC
under: CCP 416.10 (corporation)
7. Person who served papers

a. Name: Spenser G. Fritz
b. Address: One Legal - 194-Marin
504 Redwood Blvd #223
; Novato, CA 94947
c. Telephone §y415-491-0606
d. The fee for service was: $ 40.00
elam:

(3) registered Catifornia piacess server.
(i) Employee or independent contractor.
{i} Registration No.:2016-05
(ii) County: Sacramento
8, I declare under penalty of perjury under the laws of the United States of America and tl

Date: 10/22/2018

tate of California that the foregning is true and correct.

  
   

Spenser G. Fritz
SIGNATURE)

{NAME OF PERSON WHO SERVED PAPERS)
Fon Adopiod tor Mandatory Use . C tap al Civil Praceduzo, § 417.40
Judicial Counci! of California POS-O10
[Rev, Jan 1, 2007} PROOF OF SERVICE OF SUMMON Ol# 12414594

 
Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 41 of 53

Exhibit F
McCDERMOTT WILL é EMERY LLP

ATTORNEYS AT Law

SILICON VALLEY

oO SS sb BD Wm fF WH tw

10
Ik
12
13
[4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 42 of 53

ENDORSED
RONALD J. HOLLAND (Cal. Bar No. 148687) ALAMEDA COUNT
rjholland@mwe,com Y
ELLEN M. BRONCHETTI (Cal. Bar No, 226975) NOV 1 @ 2018

PHILIP SHECTER (C#

PHIL ‘TER (Cal, Bar No. 300661)

pshecter@mwe,com ‘ai SUE PESKE
McDERMOTT WILL & EMERY LLP Prcnntcaties mrtemnece
275 Middlefield Road, Suite 100

Menlo Park, California 94025-4004

Tel: 650.815.2400

Fax: 650.815.7401

Attorneys for Defendants
BLUE APRON, LLC and BLUE APRON, INC.

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF ALAMEDA

RASHIDA FAIRLEY, on behalf of herself, all | Case No. RG18923596
others similarly situated, and on behalf of the .
general public, DEFENDANTS’ ANSWER TO
COMPLAINT

Plaintiff,

v.
Complaint filed: October 5, 2018
BLUE APRON, LLC; BLUE APRON, INC.;
and DOES 1-100,

FILE BY.
FAX

Defendants.

 

 

a

 

 

DEFENDANTS’ ANSWER TO COMPLAINT

 

 
McDrERMort WILL & Extery LEP

ATIORNLYS AP LAW

Sitcom Variny

—

oO CO JF BD tra FP Ww W

— ee
—- ©

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 43 of 53

Defendants BLUE APRON, LLC and BLUE APRON, INC. hereby answer the Complaint

of Plaintiff RASHIDA FAIRLEY (“Plaintiff”) as follows:
GENERAL DENIAL

Pursuant to the provisions of California Code of Civil Procedure section 431.30,
Defendants deny, generally and specifically, each and every allegation, statement and matter, and
each purported cause of action contained in Plaintiff's Complaint, and, without limiting the
generality of the foregoing, deny generally and specifically that Plaintiff has been, is or will be
damaged in any way at all by reason of any acts or omissions of Defendants.

AFFIRMATIVE DEFENSES

In further answer to Plaintiffs Complaint, Defendants allege the following affirmative
defenses. In asserting these defenses, Defendants do not assume the burden of proof as to matters
that, pursuant to law, are Plaintiff's burden to prove. Without waiving or excusing the burden of
proof on Plaintiff or admitting that Defendants have any burden of proof, Defendants assert the
following affirmative defenses:

FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim)

l. The Complaint and the purported causes of action alleged therein fail to state facts

sufficient to constitute claims upon which relief can be granted against Defendants.
SECOND AFFIRMATIVE DEFENSE
(Primary Jurisdiction Doctrine)

2. The Complaint and the purported causes of action alleged therein should be abated
in the Court’s discretion and Plaintiff should be ordered to pursue her administrative remedies
with the California Division of Labor Standards Enforcement and/or Labor Workforce
Development Agency, which have primary jurisdiction over these claims.

THIRD AFFIRMATIVE DEFENSE
(Non-Certifiable Class)
3. Plaintiff cannot satisfy the requirements of California Code of Civil Procedure

section 382 because individual questions of facts and law predominate over common questions;
-|-

 

 

DEFENDANTS*® ANSWER TO COMPLAINT - Case No. RG18923596

 
Mc DERMOT Wii. & Entery LLP

ATTORNEYS AT Lai

Sihicom VaLeus

2 CO SF ON ww BB OB Oe

MM HN NM NR NOR Rm ee

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 44 of 53

Plaintiff’s claims are not typical of those belonging to members of the putative class: and/or other
class requirements cannot be satisfied. Further, Defendants allege that certain of the interests of
the putative class are in conflict with the interests of all or certain subgroups of the members of
the putative class. Additionally, Defendants are informed and believe, and based upon such
information and belief allege, that Plaintiff is not a proper representative of the class she purports
to represent and, accordingly, this action is not properly brought as a class action.
FOURTH AFFIRMATIVE DEFENSE
(Lack of Superiority)

4. Defendants are informed and believe, and based upon such information and belief
allege, that the class action procedure is not the superior method for adjudicating Plaintiff's
claims or the claims of the putative class and, accordingly, this action is not properly brought as a
class action.

FIFTH AFFIRMATIVE DEFENSE
(Lack of Standing)

5. Defendants are informed and believe, and based upon such information and belief
allege, that Plaintiff lacks standing to assert each cause of action alleged in the Complaint and
lacks standing to represent the putative class.

SIXTH AFFIRMATIVE DEFENSE
(Failure to Exhaust Administrative Remedies)

6, Defendants are informed and believe, and based upon such information and belief,
allege, that the Complaint and the purported causes of action alleged therein are barred, in whole
or in part, because Plaintiff and/or members of the putative class failed to timely and completely
exhaust their administrative remedies available to them under the California Labor Code or other
applicable provisions of law or contract prior to commencement of this action.

SEVENTH AFFIRMATIVE DEFENSE
(Statute of Limitations)
7, To the extent Plaintiff and/or members of the putative class seek to recover for

conduct that occurred outside the applicable limitations periods, their claims are barred by the
-2-

 

 

DEFENDANTS’ ANSWER TO COMPLAINT ~ Case No. RG18923596

 
McDerarotT Witt & Emexy LLP

ATTORNEDS Ad Law

Si lcon Vater

a

Oo GC -~F DW wa

10
1]
12
13
14
15
16
17
18
19
20
21
22
23

25
26
27
28

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 45 of 53

applicable statutes of limitations, including, but not limited to, California Code of Civil Procedure
sections 337, 338, 339, 340 and 343 and California Business and Professions Code section 17208.
EIGHTH AFFIRMATIVE DEFENSE
(Laches)

8. Detendants are informed and believe, and based upon such information and belief
allege, that the Complaint and the purported causes of action alleged therein are barred by the
doctrine of laches, in that Plaintiff unreasonably delayed in bringing the action by not acting
within a reasonable time in seeking the wages and/or penalties at issue, or otherwise reporting any
alleged violation of wage and hour laws, and unreasonably delayed in the filing of this lawsuit,
causing Defendants to suffer prejudice.

NINTH AFFIRMATIVE DEFENSE
{Estoppel}

9, Defendants are informed and believe that a reasonable Opportunity to investigate
and discover will reveal, and on that basis allege, the Complaint and the purported causes of
action alleged therein are barred by the doctrine of estoppel,

TENTH AFFIRMATIVE DEFENSE
(Unclean Hands)

10. Defendants are informed and believes and based on such information and belief
allege, that the Complaint and the purported causes of action alleged therein are barred by the
doctrine of unclean hands, because of, among other things, misrepresentations made by Plaintiff
and/or members of the putative class, in that Plaintiff and members of the putative class were
expected to take meal and rest breaks and report all hours worked, and never informed Defendant
that they were denied or forced to forgo meal and rest breaks or did not report all hours worked.

ELEVENTH AFFIRMATIVE DEFENSE
(Waiver)

11. Defendants are informed and believe, and based upon such information and belief

allege, that by their conduct Plaintiff and/or members of the putative class have waived any right

to recovery any relief by the Complaint or the purported causes of action alleged therein by virtue
~3-

 

 

DEFENDANTS’ ANSWER TO COMPLAINT ~ Case No. RG18923596

 
MCDERMOF? Winn & EMERY LLI*

ATIORNEVS AL Lat

SHLtOM VALLEY

SO CO —} BD te BS WwW pe

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 46 of 53

of their prior representations, actions and/or inaction with respect their meal and rest breaks
and/or the wages at issue.
TWELFTH AFFIRMATIVE DEFENSE
(Duties Owed to Defendants)

12. Defendants are informed and believe, and based upon such information and belief
allege, that Plaintiff's claims, as well as those of members of the putative class, are barred by
their own breach of duties owed to Defendants under Labor Code sections 2854, 2856, 2857,
2858 and/or 2859.

THIRTEENTH AFFIRMATIVE DEFENSE
(Unknown Conduct)

13. Defendants allege that the Complaint and the purported causes of action alleged
therein cannot be maintained against Defendants because if Defendants’ employees (including
Plaintiff and/or members of the putative class) took the actions alleged, such actions were
committed outside the course and scope of such employees’ employment, were not authorized,
adopted or ratified by Defendants, and/or Defendants did not know of nor should have known of
such conduct.

FOURTEENTH AFFIRMATIVE DEFENSE
(Justification)

14. Defendants are informed and believe, and based upon such information and belief
allege, that any acts alleged to have been committed by Defendants were committed in the
exercise of good faith, were not arbitrary or capricious, were based upon legitimate reasons, and
were reasonable and justified under the circumstances.

FIFTEENTH AFFIRMATIVE DEFENSE
(Set-Off/Offset/Recoupment)

15. Defendants are informed and believe, and based upon such information and belief
allege, that the Complaint and the purported causes of action alleged therein are subject to setoff,
offset and/or recoupment to the extent Plaintiff and/or members of the putative class have already

been compensated for the hours worked for which they seek to recompense here.
~4-

 

 

 

DEFENDANTS’ ANSWER TO COMPLAINT — Case No. RG18923596
McOrrsorr WiLL & EMERY LLP

 

& Ww tw

oOo CO JT BD a

10
tl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 47 of 53

SIXTEENTH AFFIRMATIVE DEFENSE
(Bona Fide Dispute)

16. Defendants are informed and believe, and based upon such information and belief
allege, that a bona fide dispute exists as to whether any further compensation is actually due to
Plaintiff and/or members of the putative class and, if so, the amount thereof.

SEVENTEENTH AFFIRMATIVE DEFENSE
(Labor Code § 226 — Substantial Compliance)

17. Defendants are informed and believe, and based upon such information and belief
allege, that Plaintiff and members of the putative class are not entitled to recover any damages or
penalties because Defendants substantially complied with Labor Code section 226(a).

EIGHTEENTH AFFIRMATIVE DEFENSE
(Labor Code § 226 — No Knowing and Intentional Failure)

18. Defendants allege that, even assuming argeendo Plaintiff and/or members of the
putative class were not provided with proper itemized statements of wages and deductions,
Plaintiff and/or members of the putative class are not entitled to recover damages or penalties
because Defendants’ alleged failure to comply with California Labor Code section 226(a) was not
a “knowing and intentional failure.”

NINETEENTH AFFIRMATIVE DEFENSE
(Labor Code § 226 — Clerical Error/Inadvertent Mistake)

19, Defendants allege that, even assuming arguendo Plaintiff and/or members of the
putative class were not provided with proper itemized statements of wages and deductions,
Plaintiff and/or members of the putative class should not recover damages or penalties because
Defendants’ alleged failure to comply with California Labor Code section 226(a) was the result of
clerical error or inadvertent mistake.

TWENTIETH AFFIRMATIVE DEFENSE
(Avoidable Consequences)
20. Defendants are informed and believe, and based upon such information and belief

allege, that the Complaint and the purported cause of action alleged therein are barred, or any
-5-

 

 

DEFENDANTS’ ANSWER TO COMPLAINT - Case No. RG18923596

 
McDERMOTT WILE & Emery LLP

ATIOHNEYS AY BAW

SILICON VALLEY

Gt

Oo fC =F oO tA Of

10
It

13
l4
15
16
17
18
19

21
22
23
24
25
26
27
28

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 48 of 53

recovery should be reduced, pursuant to the avoidable consequences doctrine because Defendants
took reasonable steps to prevent and correct any improper wage payments; Plaintiff and/or
members of the putative class unreasonably failed to use any preventative and corrective
Opportunities provided to them by Defendants; and reasonable use of Defendants’ procedures
could have prevented some, if not all, of the harm that Plaintiff and/or members of the putative
class allegedly suffered.
TWENTY-FIRST AFFIRMATIVE DEFENSE
(No Penalties ~ Good Faith Dispute)

21. Defendants are informed and believe that further investigation and discovery will
reveal, and on that basis allege, that any violation of the California Labor Code or an Order of the
Industrial Welfare Commission was an act or omission made in good faith: Defendants had
reasonable grounds for believing that their wage payment practices complied with applicable
laws; and that any such act or omission was not a violation of the California Labor Code or any
Order of the Industrial Welfare Commission such that Plaintiff and/or members of the putative
class are not entitled to any penalties or damages in excess of any wages which might be found to
be due. Specifically, Plaintiff and/or members of the putative class cannot recover California
Labor Code section 226(e) civil penalties because any alleged failure to pay wages or provide
compliant wage statements was based on a good faith dispute regarding the applicable law or fact.

TWENTY-SECOND AFFIRMATIVE DEFENSE
(Labor Code § 203 - No Willful or Intentional Violation)

22. Defendants are informed and believe, and based upon such information and belief
allege, that, even if Plaintiff and/or members of the putative class are entitled to any additional
compensation, Defendants have not willfully or intentionally failed to pay any such additional
compensation to Plaintiff and/or members of the putative class within the meaning and scope of

California Labor Code section 203.

-6-

 

 

DEFENDANTS’ ANSWER TO COMPLAINT - Case No. RG18923596

 
McDexomorr WILL & EMrery LLP

Atbonmers Ay Law
StICON VaELes

bo

oOo & Ss DH th ff

10
li
12
13
14
15
16
17
18
19

21
22
23
24
29
26

28

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 49 of 53

TWENTY-THIRD AFFIRMATIVE DEFENSE
(Res Judicata, Bar and Merger, Settlement/Release)

23. Defendants are informed and believe, and based upon such information and belief
allege, that the Complaint and the purported causes of action alleged therein are subject to
settlement/release agreements, which constitute a complete or partial bar to the present action,
and/or the doctrine of res judicata.

TWENTY-FOURTH AFFIRMATIVE DEFENSE
(Coliateral Estoppel)

24. Defendants are informed and believe, and based upon such information and belief
allege, that the Complaint and the purported causes of action alleged therein are barred, in whole
or in part, by the doctrine of collateral estoppel.

TWENTY-FIFTH AFFIRMATIVE DEFENSE
(No Harm Suffered)

25. Defendants are informed and believe that further investigation and discovery will

reveal, and on that basis allege, that Plaintiff and/or members of the putative class have not

suffered and will not suffer irreparable harm or any harm as a result of any of the alleged conduct

of Defendants.
TWENTY-SIXTH AFFIRMATIVE DEFENSE
(Failure to State a Claim for Attorneys’ Fees and Costs)
26. Defendants allege that the Complaint fails to state a claim for attorneys’ fees

under California Labor Code section 1194, California civil Code section 1021.5, California
Business and Professions Code section 17200 e seq., or on any other basis.
TWENTY-SEVENTH AFFIRMATIVE DEFENSE
(Failure to Comply with Employer Instructions)
27, Defendants are informed and believe that a reasonable Opportunity for
investigation and discovery will reveal, and on that basis allege, that any failure to comply with

Defendants’ work-time recording and/or overtime policies and requirements, was the result of

-7-

 

 

DEFENDANTS* ANSWER TO COMPLAINT - Case No. RG18923596

 
MCDERMOTT Wil & Emery LLP

ATTORNEYS ATLAW

Sion VALERS

2 OO SY A wv f

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 50 of 53

failure by Plaintiff and/or members of the putative class to follow Defendants’ reasonable
instructions.
TWENTY-EIGHTH AFFIRMATIVE DEFENSE
(Failure to Exhaust Internal Remedies)

28. Defendants allege that the Complaint and the purported causes of action alleged
therein are barred to the extent Plaintiff and/or members of the putative class failed to exhaust
internal remedies and/or grievance procedures.

TWENTY-NINTH AFFIRMATIVE DEFENSE
{Business & Professions Code § 17200 et seg. — Practices Not Unfair, Unlawful, Deceptive or
Fraudulent)

29, Defendants allege that Plaintiff's purported cause of action for unfair business
practices under California Business and Professions Code section 17200 et seg. is barred and/or
limited by law because any purported practice by Defendants was not unfair, unlawful, deceptive
or fraudulent.

THIRTIETH AFFIRMATIVE DEFENSE

(Business & Professions Code § 17200 et seq. ~ Defense Against “Borrowed” Law)

30. Defendants allege that Plaintiff's purported cause of action for unfair business
practices under California Business and Professions Code section 17200 ef seg. is barred and/or
limited by law because Plaintiff fails to state sufficient facts to constitute claims upon which relief
can be granted against Defendant and from which Plaintiff's unlawful business practices claim
“borrows.”

THIRTY-FIRST AFFIRMATIVE DEFENSE

(Business & Professions Code § 17200 et seg. — Defense Against “Borrowed” Law)

31. Defendants allege that Plaintiff's purported cause of action for unfair business
practices under California Business and Professions Code section 17200 et seg. is barred and/or
limited by law because Defendant has complied with the underlying laws for which Plaintiff's

unlawful business practices claim seeks redress.

-8-

 

 

DEFENDANTS’ ANSWER TO COMPLAINT - Case No. RG18923596

 
McDERMO?TT WILE & Eainry LLP

ATIONNLIS AT LAN
SICON Varley

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 51 of 53

THIRTY-SECOND AFFIRMATIVE DEFENSE
(Business & Professions Code § 17200 et seq. — Failure to Allege Facts with Reasonable
Particularity)

32. Defendants allege that Plaintiff's purported cause of action for unfair business
practices under California Business and Professions Code section 17200 er seg. is barred and/or
limited by law because Plaintiff has failed to state with reasonable particularity the facts
supporting the statutory elements of the alleged violation.

THIRTY-THIRD AFFIRMATIVE DEFENSE
(De Minimis)

33. Defendants allege that the Complaint and the purported causes of action alleged
therein cannot be maintained against Defendants because Defendants’ acts or omissions. if any,
and the alleged damages are de minimis.

THIRTY-FOURTH AFFIRMATIVE DEFENSE
(Adequate Remedy at Law)

34, Defendants allege that Plaintiff and/or members of the putative class are not

entitled to equitable relief insofar as they have adequate remedies at law.
THIRTY-FIFTH AFFIRMATIVE DEFENSE
(Lack of Specificity)

35. Defendants allege Plaintiff has failed to allege special damages with requisite
specificity.

THIRTY-SIXTH AFFIRMATIVE DEFENSE
(Mitigation of Damages)

36. Defendants are informed and believe, and on that basis allege, that Plaintiff and/or
members of the putative class have failed to exercise reasonable care to mitigate their damages, if
any were suffered, and that their right to recover against Defendants should be reduced or

eliminated by such a failure.

-9-

 

 

DEFENDANTS’ ANSWER TO COMPLAINT ~ Case No. RG18923596

 
MCDERMOTT WILL & EMERY LLP

ATLaw

SMICON VALLEY

ATTORNEYS

i]

oC fo SD NH WNW LB

10
I]
12
13
14
15
16
17
18
19
20
21
oes
23
24
Zo
26
27
28

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 52 of 53

RESERVATION OF RIGHT TO AMEND ANSWER
Defendants hereby give notice that they intend to rely on such other and further defenses
as may become available during discovery in this action and reserve the right to amend the
Answer to assert any such defenses.
PRAYER
WHEREFORE, Defendants pray for judgment as follows:

bs That the Complaint be dismissed with prejudice in its entirety;

2 That Plaintiff, and any persons similarly situated, take nothing by reason of the
Complaint;

a. That Defendants be awarded its costs of suit and reasonable attorneys’ fees to the

extent provided by law; and
4. That Defendants be awarded such other and further relief as the Court may deem

appropriate and proper.

Dated: November 16, 2018

McDERMOTT WILL & EMERY LLP

 

By:

 

RONALD J. HOLLAND

ELLEN M. BRONCHETTI

PHILIP SHECTER

Attorneys for Defendants

BLUE APRON, LLC and BLUE APRON, INC.

DM_US 156701966-1.105295.0013

#10<

 

 

DEFENDANTS’ ANSWER TO COMPLAINT - Case No. RG18923596

 
ao ya BD Ww B&B WD NHN KH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a
28

Case 3:18-cv-07000-VC Document 1-1 Filed 11/19/18 Page 53 of 53

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

 

At the time of service, I was over 18 years of age and not a party to this action. I am
employed in the County of San Francisco, State of California. My business address is 275
Middlefield Road, Menlo Park, California 94025..

On November 16, 2018, I served true copies of the following document(s) described as
DEFENDANT’S ANSWER TO COMPLAINT

on the interested parties in this action as follows:

William Turley, Esq.

David Mara, Esq.

Jamie Serb, Esq.

Tony Roberts, Esq.

THE TURLEY & MARA LAW FIRM,
APLC

7428 Trade Street

San Diego, California 92121

BY OVERNIGHT DELIVERY by placing the document(s) listed above in a sealed
overnight envelope and depositing it for overnight delivery at San Francisco, California. I am
readily familiar with the practice of this firm for collection and processing of correspondence for
processing by overnight mail. Pursuant to this practice, correspondence would be deposited in
the overnight box located at San Francisco, CA, in the ordinary course of business on the date of
this declaration.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

Executed on November 16, 2018 at San Francisco, California.

Karen D. Davis

 

 

 
